Exhibit 10.3
AMENDED AND RESTATED MASTER SECURITIES PLEDGE AGREEMENT
     This AMENDED AND RESTATED MASTER SECURITIES PLEDGE AGREEMENT (this
“Agreement”) is made as of June 30, 2010 by and among HARRIS INTERACTIVE INC., a
Delaware corporation (hereinafter, the “Borrower”), HARRIS INTERACTIVE
INTERNATIONAL INC., a Delaware corporation (“Harris International”), WIRTHLIN
WORLDWIDE, LLC, a Delaware limited liability company (“Wirthlin Worldwide”), THE
WIRTHLIN GROUP INTERNATIONAL, L.L.C., a Delaware limited liability company
(“Wirthlin Group”), LOUIS HARRIS & ASSOCIATES, INC., a New York corporation
(“Louis Harris”), HARRIS INTERACTIVE ASIA, LLC, a Delaware limited liability
company (“Harris Asia”), GSBC OHIO CORPORATION, an Ohio corporation (“GSBC”) and
each other party as shall from time to time become a party hereto pursuant to
Section 24 hereof (each other party, Borrower, Harris International, Wirthlin
Worldwide, Wirthin Group, Louis Harris, Harris Asia and GSBC being hereafter
referred to from time to time, individually, as a “Pledgor” and collectively, as
the “Pledgors”), and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as
administrative agent (hereinafter, in such capacity, the “Administrative Agent”)
for itself and the other Secured Parties, including the lending institutions
(hereinafter, collectively, the “Lenders”) which are or may become party to that
certain Amended and Restated Credit Agreement, dated as of June 30, 2010 (as
amended, supplemented, restated, or otherwise modified and in effect from time
to time, the “Credit Agreement”) among the Borrower, the Lenders party thereto,
the Issuing Bank and the Administrative Agent.
WHEREAS, the Borrower, the lenders party thereto (the “Existing Lenders”), and
the Administrative Agent, as administrative agent for the Existing Lenders, are
parties to that certain Credit Agreement dated as of September 21, 2007 (as
amended, the “Existing Credit Agreement”), pursuant to which the Existing
Lenders have made loans and other extensions of credit to the Borrower;
WHEREAS, the Borrower, the Lenders, the Issuing Bank and the Administrative
Agent have agreed to amend and restate the Existing Credit Agreement in its
entirety pursuant to the Credit Agreement, and the Existing Credit Agreement
shall remain in full force and effect only as set forth in the Credit Agreement;
WHEREAS pursuant to a Master Securities Pledge Agreement, dated as of
February 5, 2009, by and among the Pledgors and the Administrative Agent (as
amended and in effect from time to time, the “Existing Pledge Agreement”), each
Pledgor granted to the Administrative Agent for the benefit of the Secured
Parties, a pledge of and security interest in the capital stock of certain of
its subsidiaries in order to secure the payment and performance in full of all
the Obligations;

 



--------------------------------------------------------------------------------



 



     WHEREAS, each Pledgor is the direct legal and beneficial owner of all of
the issued and outstanding Equity Interests of each of the Issuers opposite such
Pledgor’s name on Annex A hereto; and
     WHEREAS, it is a condition precedent to the Lenders’ making of Loans and
otherwise extending credit to the Issuing Bank issuing, extending, or renewing
Letters of Credit for the benefit of the Borrower under the Credit Agreement and
in connection therewith permitting certain transactions involving the Pledgors
and their respective Subsidiaries thereunder that the Pledgors execute and
deliver to the Administrative Agent, for the benefit of the Secured Parties and
the Administrative Agent, an amended and restated pledge agreement in
substantially the form hereof; and
     WHEREAS, each Pledgor wishes to continue and confirm the grants of pledges
and security interests in favor of the Administrative Agent, for the benefit of
the Secured Parties and the Administrative Agent, as herein provided; and
     WHEREAS, the Pledgors and the Administrative Agent now wish to amend and
restate the Existing Pledge Agreement for the benefit of the Secured Parties and
the Administrative Agent as herein provided, which shall supersede the Existing
Pledge Agreement.
     NOW, THEREFORE, in consideration of the premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree that the Existing Pledge Agreement
is hereby amended and restated as follows:
     1. Pledge of Securities, etc.
     1.1. Pledge of Securities. Each Pledgor hereby (a) ratifies and affirms the
grant and pledge of security interests made pursuant to the Existing Pledge
Agreement, and (b) to the extent not covered in (a), pledges, assigns, grants a
security interest in, and delivers to the Administrative Agent, for the benefit
of the Secured Parties and the Administrative Agent, all the right, title and
interest of such Pledgor in and to all of the Equity Interests of the Issuers of
every class, including without limitation the Equity Interests listed on Annex A
hereto, whether now owned or hereafter acquired or arising, and with respect to
any Issuer which is a limited liability company or partnership, (a) all payments
or distributions, whether in cash, property or otherwise, at any time owing or
payable to such Pledgor on account of its interest as a member or partner, as
the case may be, in any Issuer or in the nature of a management, investment
banking or other fee paid or payable by any of the Issuer to such Pledgor, (b)
all of such Pledgor’s rights and interests under each of the partnership
agreements or operating agreements, as applicable, including all voting and
management rights and all rights to grant or withhold consents or approvals,
(c) all rights of access and inspection to and use of all books and records,
including computer software and computer software programs, of each of such
Issuers, (d) all other rights,

- 2 -



--------------------------------------------------------------------------------



 



interests, property or claims to which such Pledgor may be entitled in its
capacity as a partner or a member of any Issuer, and (e) all proceeds, income
from, increases in and products of any of the foregoing to be held by the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, subject to the terms and conditions hereinafter set forth.
The certificates for such Equity Interests of every class of the capital stock
of the Issuers, to the extent that such interests are represented by
certificates, accompanied by stock powers or other appropriate instruments of
assignment thereof duly executed in blank by such Pledgor, have been delivered
to the Administrative Agent, and each Pledgor shall have taken all actions as
required by applicable law to create and maintain a legal, valid, and
enforceable first priority security interest in the Securities Collateral. The
Pledgors will pledge to the Administrative Agent, for the benefit of the Secured
Parties and the Administrative Agent, all the issued and outstanding Equity
Interests of each Foreign Subsidiary, except, to the extent such pledge of the
Equity Interest of any Foreign Subsidiary that qualifies as a controlled foreign
corporation within the meaning of Section 951 of the Code would result in any
material adverse tax consequence or duty, in which case, the applicable Pledgor
will pledge to the Administrative Agent, for the benefit of the Secured Parties
and the Administrative Agent, 66% of the voting Equity Interests and 100% of the
non-voting Equity Interests of each such Foreign Subsidiary.
     1.2. Additional Securities. In case any Pledgor shall acquire any capital
stock or other equity interest of any Issuer or corporation, partnership,
limited liability company or other entity which is the successor of any Issuer,
or any securities exchangeable for or convertible into shares of such capital
stock or other equity interest of any class of any Issuer, by purchase, stock
dividend, stock split or otherwise, then such capital stock or other equity
interests shall be subject to the pledge, assignment and security interest
granted to the Administrative Agent, for the benefit of the Secured Parties and
the Administrative Agent, under this Agreement, except, to the extent such
pledge of the Equity Interest of any Foreign Subsidiary that qualifies as a
controlled foreign corporation within the meaning of Section 951 of the Code
would result in any material adverse tax consequence or duty, in which case, the
applicable Pledgor will pledge to the Administrative Agent, for the benefit of
the Secured Parties and the Administrative Agent, 66% of the voting Equity
Interests and 100% of the non-voting Equity Interests of each such Foreign
Subsidiary. Such Pledgor shall forthwith deliver to the Administrative Agent any
certificates therefor, accompanied by stock powers or other appropriate
instruments of assignment duly executed by such Pledgor in blank, and shall take
all action necessary or advisable in the reasonable opinion of the
Administrative Agent to create and maintain a legal, valid, and enforceable
first priority security interest in such Securities Collateral under applicable
law. Each Pledgor agrees that the Administrative Agent may from time to time
attach as Annex A hereto an updated list of the shares of capital stock or other
equity interests at the time pledged with the Administrative Agent hereunder.

- 3 -



--------------------------------------------------------------------------------



 



     1.3. Pledge of Cash Collateral Account. Each Pledgor also hereby pledges,
assigns, grants a security interest in, and delivers to the Administrative
Agent, for the benefit of the Secured Parties and the Administrative Agent, the
Cash Collateral Account and all of the Cash Collateral as such terms are
hereinafter defined.
     1.4. Waiver of Certain Partnership Agreement, Operating Agreement or Other
Governing Documents Provisions. Each Pledgor irrevocably waives any and all
provisions of the partnership agreements, operating agreements, memorandum and
articles of association or other applicable agreements of each Issuer (as
applicable) that (a) prohibit, restrict, condition or otherwise affect the grant
hereunder of any Lien on any of the Securities Collateral (as such term is
hereinafter defined) or any enforcement action which may be taken in respect of
any such Lien or (b) otherwise conflict with the terms of this Agreement.
     2. Definitions. The term “Obligations” and all other capitalized terms used
herein without definition shall have the respective meanings provided therefor
in the Credit Agreement. Terms used herein and not defined in the Credit
Agreement or otherwise defined herein that are defined in the UCC (as defined
below) have such defined meanings herein (with terms used in Article 9
controlling over terms used in another Article), unless the context otherwise
indicates or requires, and the following terms shall have the following
meanings:
Cash Collateral. See Section 4.
Cash Collateral Account. See Section 4.
Issuers. Shall mean the corporations, limited liability companies, limited
partnerships, general partnerships and any other Person now owned or hereafter
acquired (whether in connection with any recapitalization, reclassification or
reorganization of the capital of any such company or any successors in interest
thereto) by any Pledgor, including, without limitation, the corporations,
limited liability companies, limited partnerships, general partnerships or such
other Person listed on Annex A attached hereto.
Securities. Includes the shares of stock, membership interests, partnership
interests or other equity interests described in Annex A attached hereto and any
additional shares of stock, membership interests, partnership interests or other
equity interests at the time pledged to the Administrative Agent hereunder and
the interests described in clauses (a)-(e) of Section 1.1 and Section 1.2 of
this Agreement.
Securities Collateral. Equity Interests of the Issuers, including without
limitation the Equity Interests identified on Annex A hereto (which may be
amended, updated or otherwise modified from time to time) and the property at
any time pledged to the Administrative Agent hereunder (whether described herein
or not) and all income therefrom, increases therein and proceeds thereof,
including without limitation that

- 4 -



--------------------------------------------------------------------------------



 



included in Cash Collateral. The term does not include any income, increases or
proceeds received by any Pledgor to the extent expressly permitted by Section 7.
Time Deposits. See Section 4.
UCC. The Uniform Commercial Code as the same may from time to time be in effect
in the State of New York (and each reference in this Agreement to an Article
thereof shall refer to that Article as from time to time in effect); provided,
that in the event that, by reason of mandatory provisions of law, any or all of
the attachment, perfection, non-perfection or priority of the Administrative
Agent’s security interest in any collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “UCC” shall mean the Uniform Commercial Code (including the Articles
thereof) as in effect at such time in such other jurisdiction for purposes of
the provisions hereof relating to such attachment, perfection, non-perfection or
priority and for purposes of definitions related to such provisions.
     3. Security for Obligations. This Agreement and the security interest in
and pledge of the Securities Collateral hereunder are made with and granted to
the Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, as security for the payment and performance in full of all
the Obligations (including all such Obligations which would become due but for
the operation of the automatic stay pursuant to §362(a) of the Federal
Bankruptcy Code and the operation of §§502(b) and 506(b) of the Federal
Bankruptcy Code).
     4. Liquidation, Recapitalization, etc.
     4.1. Distributions Paid to Administrative Agent. Any sums or other property
paid or distributed upon or with respect to any of the Securities, whether by
dividend or redemption or upon the liquidation or dissolution of the Issuer
thereof or otherwise, shall, except to the limited extent provided in Section 7,
be paid over and delivered to the Administrative Agent to be held by the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, as security for the payment and performance in full of all
of the Obligations. In case, pursuant to the recapitalization or
reclassification of the capital of the Issuer thereof or pursuant to the
reorganization thereof, any distribution of capital shall be made on or in
respect of any of the Securities or any property shall be distributed upon or
with respect to any of the Securities, the property so distributed shall be
delivered to the Administrative Agent, for the benefit of the Secured Parties
and the Administrative Agent, to be held by it as security for the Obligations.
Except to the limited extent provided in Section 7, all sums of money and
property paid or distributed in respect of the Securities, whether as a dividend
or upon such a liquidation, dissolution, recapitalization or reclassification or
otherwise, that are received by any Pledgor shall, until paid or delivered to
the Administrative Agent, be held in trust for the Administrative Agent, for the
benefit of the Secured Parties and the Administrative Agent, as security for the
payment and performance in full of all of the Obligations.

- 5 -



--------------------------------------------------------------------------------



 



     4.2. Cash Collateral Account. All sums of money that are delivered to the
Administrative Agent pursuant to this Section 4 shall be deposited into (as
security for the payment and performance in full of all of the Obligations) an
interest bearing account with the Administrative Agent or, if the Administrative
Agent is not the depositary bank, to an interest bearing account in the name of
the Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, as customer with a depositary bank satisfactory to the
Administrative Agent (any such account, whether maintained with the
Administrative Agent or in the Administrative Agent’s name as customer being
herein referred to as the “Cash Collateral Account”). Some or all of the funds
from time to time in the Cash Collateral Account may be invested in time
deposits, including, without limitation, certificates of deposit issued by the
Administrative Agent (such certificates of deposit or other time deposits being
hereinafter referred to, collectively, as “Time Deposits”), that are
satisfactory to the Administrative Agent after consultation with the applicable
Pledgor, provided, that, in each such case, arrangements satisfactory to the
Administrative Agent are made and are in place to perfect and to insure the
first priority of the Administrative Agent’s security interest therein. Interest
earned on the Cash Collateral Account and on the Time Deposits, and the
principal of the Time Deposits at maturity that is not invested in new Time
Deposits, shall be deposited in the Cash Collateral Account. The Cash Collateral
Account, all sums from time to time standing to the credit of the Cash
Collateral Account, any and all Time Deposits, any and all instruments or other
writings evidencing Time Deposits and any and all proceeds or any thereof are
hereinafter referred to as the “Cash Collateral.”
     4.3. Pledgors’ Rights to Cash Collateral, etc. Except as otherwise
expressly provided in Section 18, no Pledgor shall have the right to withdraw
sums from the Cash Collateral Account, to receive any of the Cash Collateral or
to require the Administrative Agent to part with the Administrative Agent’s
possession of any instruments or other writings evidencing any Time Deposits.
     5. Warranty of Title; Authority. Each Pledgor hereby represents and
warrants that: (a) such Pledgor has good and marketable title to, and is the
sole record and beneficial owner of, the Securities described in Section 1,
subject to no pledges, liens, security interests, charges, options, restrictions
or other encumbrances except the pledge and security interest created by this
Agreement, (b) with respect to Issuers which are partnerships and limited
liability companies, such Pledgor is a duly constituted partner or member, as
the case may be, of such partnership or limited liability company, as the case
may be, pursuant to the partnership agreement or operating agreement, as the
case may be, of such Issuer, (c) all of the Securities described in Section 1
are validly issued, fully paid and non-assessable (or the foreign equivalent
thereof, as applicable), (d) such Pledgor has full corporate, limited liability
company or other necessary power, authority and legal right to execute, deliver
and perform its obligations under this Agreement and to pledge and grant a
security interest in all of the Securities Collateral pursuant to this
Agreement, and the execution, delivery and performance hereof and the

- 6 -



--------------------------------------------------------------------------------



 



pledge of and granting and enforcement (where applicable) of a security interest
in the Securities Collateral hereunder have been duly authorized by all
necessary corporate, limited liability company or other action and do not
contravene any law, rule or regulation or any provision of such Pledgor’s
charter documents, operating agreement, partnership agreement, by-laws or other
governing document or of any judgment, decree or order of any tribunal or of any
agreement or instrument to which such Pledgor is a party or by which it or any
of its property is bound or affected or constitute a default thereunder, (e) the
information set forth in Annex A hereto relating to the Securities is true,
correct and complete in all respects, and (f) such Pledgor has no obligation to
make any contribution, capital call or other payment to any Issuer with respect
to the Securities. Each Pledgor further represents and warrants that except as
previously disclosed to the Administrative Agent, none of the Securities
Collateral consisting of partnership or limited liability company interests
(i) is dealt in or traded on a securities exchange or in a securities market,
(ii) by its terms expressly provides that it is a security governed by Article 8
of the UCC, (iii) is an investment company security, (iv) is held in a
securities account or (v) constitutes a Security or a Financial Asset. Each
Pledgor further makes each of the representations and warranties applicable to
it under the Credit Agreement and each other Loan Document, and each such
representation and warranty is hereby incorporated herein by reference and made
a part hereof. Each Pledgor covenants that it will defend the rights of the
Secured Parties and the Administrative Agent and security interest of the
Administrative Agent, for the benefit of the Secured Parties and the
Administrative Agent, in such Securities against the claims and demands of all
other persons whomsoever. Each Pledgor further covenants that it will have the
like title to and right to pledge and grant a security interest in the
Securities Collateral hereafter pledged or in which a security interest is
granted to the Administrative Agent hereunder and will likewise defend the
rights, pledge and security interest thereof and therein of the Secured Parties
and the Administrative Agent. Each Pledgor further covenants that such Pledgor
shall not, without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Equity Interest consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the UCC, (iii) is an investment company security,
(iv) is held in a securities account or (v) constitutes a Security or a
Financial Asset.
     6. Loan Document Terms. Each Pledgor shall at all times comply with the
covenants and other obligations, including the Obligations, applicable to it
under the Credit Agreement and each other Loan Document, and each such covenant
and other obligation is hereby incorporated herein by reference and made a part
hereof.
     7. Dividends, Voting, etc., Prior to Maturity. So long as no Event of
Default shall have occurred and be continuing, each Pledgor shall be entitled to
receive all sums of money and property, except for additional Securities, paid
or distributed in respect of the Securities, whether as a dividend or upon a
liquidation, dissolution, recapitalization or reclassification or otherwise in
respect of the Securities, to vote the

- 7 -



--------------------------------------------------------------------------------



 



Securities (subject to the last sentence of this paragraph) and to give
consents, waivers and ratifications in respect of the Securities; provided,
however, that no vote shall be cast or consent, waiver or ratification given by
such Pledgor if the effect thereof could reasonably be expected to impair any of
the Securities Collateral or be inconsistent with or result in any violation of
any of the provisions of the Credit Agreement, the Notes or any of the other
Loan Documents. All such rights of such Pledgor to receive sums of money and
property, except for additional Securities, paid or distributed in respect of
the Securities shall cease in case an Event of Default shall have occurred and
be continuing. All such rights of such Pledgor to vote and give consents,
waivers and ratifications with respect to the Securities shall, at the
Administrative Agent’s option, as evidenced by the Administrative Agent’s
notifying such Pledgor of such election, cease in case an Event of Default shall
have occurred and be continuing.
     8. Remedies.
     8.1. In General. If an Event of Default shall have occurred and be
continuing, the Administrative Agent shall thereafter have the following rights
and remedies (to the extent permitted by applicable law) in addition to the
rights and remedies of a secured party under the UCC and any other applicable
law (including under the Securities Act of 1933, as amended (the “Securities
Act”) (or the foreign law equivalent thereof)), all such rights and remedies
being cumulative, not exclusive, and enforceable alternatively, successively or
concurrently, at such time or times as the Administrative Agent deems expedient:
     (a) if the Administrative Agent so elects and gives notice of such election
to the Pledgors, the Administrative Agent may exercise any management or voting
rights relating to the Securities (whether or not the same shall have been
transferred into its name or the name of its nominee or nominees) for any lawful
purpose, including, without limitation, if the Administrative Agent so elects,
for the liquidation of the assets of the Issuer thereof or for the amendment or
modification of any of the charter, by-laws, operating agreements, partnership
agreements, memorandum and articles of association or other governing documents,
and give all consents, waivers and ratifications in respect of the Securities
and otherwise act with respect thereto as though it were the outright owner
thereof (each Pledgor hereby irrevocably constituting and appointing the
Administrative Agent its proxy and attorney-in-fact, with full power of
substitution, to do so);
     (b) the Administrative Agent may demand, sue for, collect or make any
compromise or settlement the Administrative Agent deems suitable in respect of
any Securities Collateral;
     (c) the Administrative Agent may sell, resell, assign and deliver, or
otherwise dispose of any or all of the Securities Collateral, for cash or credit
or both and upon such terms at such place or places, at such

- 8 -



--------------------------------------------------------------------------------



 



time or times and to such entities or other persons as the Administrative Agent
thinks expedient, all without demand for performance by such Pledgor or any
notice or advertisement whatsoever except as expressly provided herein or as may
otherwise be required by law;
     (d) the Administrative Agent may cause all or any part of the Securities
held by it to be transferred into its name or the name of its nominee or
nominees or to cause such Securities to be registered under the Securities Act
or any other applicable law; and
     (e) the Administrative Agent may set off against the Obligations any and
all sums deposited with it or held by it, including without limitation, any sums
standing to the credit of the Cash Collateral Account and any Time Deposits
issued by the Administrative Agent.
     8.2. Sale of Securities Collateral. In the event of any sale or other
disposition of the Securities Collateral as provided in clause (c) of
Section 8.1, and to the extent that any notice thereof is required to be given
by law, the Administrative Agent shall give to Pledgors at least ten (10) days
prior authenticated notice of the time and place of any public sale or other
disposition of the Securities Collateral or of the time after which any private
sale or any other intended disposition is to be made. Each Pledgor hereby
acknowledges that ten (10) days prior authenticated notice of such sale or other
disposition or sales or other dispositions shall be reasonable notice. The
Administrative Agent may enforce its rights hereunder without any other notice
and without compliance with any other condition precedent now or hereunder
imposed by statute, rule of law or otherwise (all of which are hereby expressly
waived by Pledgors, to the fullest extent permitted by law). The Administrative
Agent may buy or otherwise acquire any part or all of the Securities Collateral
at any public sale or other disposition and if any part or all of the Securities
Collateral is of a type customarily sold or otherwise disposed of in a
recognized market or is of the type which is the subject of widely-distributed
standard price quotations, the Administrative Agent may buy or otherwise acquire
at private sale or other disposition and may make payments thereof by any means.
The Administrative Agent may apply the cash proceeds actually received from any
sale or other disposition to the reasonable expenses of retaking, holding,
preparing for sale, selling and the like, to reasonable attorneys’ fees, travel
and all other expenses which may be incurred by the Administrative Agent or any
Secured Party in attempting to collect the Obligations or to enforce this
Agreement or in the prosecution or defense of any action or proceeding related
to the subject matter of this Agreement, and then to the Obligations pursuant to
Section 7.2 of the Credit Agreement. Only after such applications, and after
payment by the Administrative Agent of any amount required by §9-608(a)(1)(C) or
§9-615(a)(3) of the UCC, need the Administrative Agent account to Pledgors for
any surplus.
     8.3. [Intentionally Omitted.]

- 9 -



--------------------------------------------------------------------------------



 



     8.4. Private Sales. Each Pledgor recognizes that the Administrative Agent
may be unable to effect a public sale or other disposition of the Securities by
reason of certain prohibitions contained in the Securities Act, federal banking
laws, and other applicable laws, but may be compelled to resort to one or more
private sales thereof to a restricted group of purchasers. Each Pledgor agrees
that any such private sales may be at prices and other terms less favorable to
the seller than if sold at public sales and that such private sales shall not by
reason thereof be deemed not to have been made in a commercially reasonable
manner. The Administrative Agent shall be under no obligation to delay a sale of
any of the Securities for the period of time necessary to permit the Issuer of
such securities to register such securities for public sale under the Securities
Act, or such other federal banking or other applicable laws, even if the Issuer
would agree to do so. Any such sale of all or a portion of the Securities
Collateral may be for cash or on credit or for future delivery and may be
conducted at a private sale where the Administrative Agent or any other person
or entity may be the purchaser of all or part of the Securities Collateral so
sold. Subject to the foregoing, the Administrative Agent agrees that any sale of
the Securities shall be made in a commercially reasonable manner, and each
Pledgor agrees to use its best efforts to cause the Issuer or Issuers of the
Securities contemplated to be sold, to execute and deliver, and cause the
directors (or other analogous persons) and officers of such Issuer to execute
and deliver, all at such Pledgor’s expense, all such instruments and documents,
and to do or cause to be done all such other acts and things as may be necessary
or, in the reasonable opinion of the Administrative Agent, advisable to exempt
such Securities from registration under the provisions of the Securities Act (or
the foreign law equivalent thereof), and to make all amendments to such
instruments and documents which, in the opinion of the Administrative Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act (or the foreign law equivalent thereof) and the rules and
regulations of the Securities and Exchange Commission (or the foreign law
equivalent thereof) applicable thereto. Each Pledgor further agrees to use its
best efforts to cause such Issuer or Issuers to comply with the provisions of
the securities or “Blue Sky” laws of any jurisdiction which the Administrative
Agent shall designate and, if required, to cause such Issuer or Issuers to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of Section 11(a)
of the Securities Act (or the foreign law equivalent thereof).
     8.5. Pledgors’ Agreements, etc. Each Pledgor further agrees to do or cause
to be done all such other acts and things as may be reasonably necessary on the
part of such Pledgor or with respect to the Issuer of the Securities to make any
sales of any portion or all of the Securities pursuant to this Section 8 valid
and binding and in compliance with any and all applicable laws (including,
without limitation, the Securities Act, the Securities Exchange Act of 1934, as
amended, the rules and regulations of the Securities and Exchange Commission
applicable thereto, all applicable state securities or “Blue Sky” laws and, in
respect of each of the foregoing, the foreign law equivalent thereof),
regulations, orders, writs,

- 10 -



--------------------------------------------------------------------------------



 



injunctions, decrees or awards of any and all courts, arbitrators or
governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Pledgor’s expense. Each Pledgor further
acknowledges its obligation for payment of any deficiency remaining beyond the
amount of the sale price of the Securities Collateral, or any of them, less any
payment or expenses incurred by the Administrative Agent or any Secured Party in
connection with such sale, and each Pledgor will promptly pay the amount of any
such deficiency to the Administrative Agent. Nothing contained in this Agreement
shall be construed to require the Administrative Agent to take any action with
respect to the Securities Collateral, whether by way of foreclosure or otherwise
and except as required by the applicable partnership agreement or operating
agreement, in order to permit the Administrative Agent to become a substitute
partner or member of the Issuers, as the case may be, under the applicable
partnership agreement or operating agreement. Each Pledgor further agrees that a
breach of any of the covenants contained in this Section 8 will cause
irreparable injury to the Administrative Agent and the Secured Parties, that the
Administrative Agent and the Secured Parties have no adequate remedy at law in
respect of such breach and, as a consequence, agrees that each and every
covenant contained in this Section 8 shall be specifically enforceable against
such Pledgor by the Administrative Agent and such Pledgor hereby waives and
agrees not to assert any defenses against an action for specific performance of
such covenants to the extent it lawfully may.
     9. Marshalling. None of the Administrative Agent nor any Secured Party
shall be required to marshal any present or future collateral security for
(including but not limited to this Agreement and the Securities Collateral), or
other assurances of payment of, the Obligations or any of them, or to resort to
such collateral security or other assurances of payment in any particular order.
All of the Administrative Agent’s rights hereunder and of the Secured Parties
and the Administrative Agent in respect of such collateral security and other
assurances of payment shall be cumulative and in addition to all other rights,
however existing or arising. To the extent that it lawfully may, each Pledgor
hereby agrees that it will not invoke any law relating to the marshalling of
collateral that might cause delay in or impede the enforcement of the
Administrative Agent’s rights under this Agreement or under any other instrument
evidencing any of the Obligations or under which any of the Obligations is
outstanding or by which any of the Obligations is secured or payment thereof is
otherwise assured, and to the extent that it lawfully may such Pledgor hereby
irrevocably waives the benefits of all such laws.
     10. Pledgors’ Obligations Not Affected. The obligations of each Pledgor
hereunder shall remain in full force and effect without regard to, and shall not
be impaired by (a) any exercise or nonexercise, or any waiver, by the
Administrative Agent or any Secured Party of any right, remedy, power or
privilege under or in respect of any of the Obligations or any security thereof
(including this Agreement); (b) any amendment to or modification of the Credit
Agreement, any Note, the other Loan Documents or any of the Obligations; (c) any
amendment to or modification of any instrument (other than this Agreement)
securing any of the Obligations, including, without limitation, any of the

- 11 -



--------------------------------------------------------------------------------



 



Collateral Documents; or (d) the taking of additional security for, or any other
assurances of payment of, any of the Obligations or the release or discharge or
termination of any security or other assurances of payment or performance for
any of the Obligations; whether or not such Pledgor shall have notice or
knowledge of any of the foregoing, such Pledgor hereby generally waiving all
suretyship defenses to the extent applicable. Under no circumstances shall the
Administrative Agent, any of the Secured Parties or any holder of any of the
Obligations as such be deemed to be a shareholder, member, partner or other
equity holder of any of the Issuers by virtue of the provisions of this
Agreement unless expressly agreed to in writing by the Administrative Agent or
such Lender or such holder.
     11. Transfer, etc., by Pledgors. Except as expressly permitted under the
Credit Agreement, without the prior written consent of the Administrative Agent,
no Pledgor will sell, assign, transfer or otherwise dispose of, grant any option
with respect to, or pledge or grant any security interest in or otherwise
encumber or restrict any of the Securities Collateral or any interest therein,
except for the pledge thereof and security interest therein provided for in this
Agreement.
     12. Further Assurances. Each Pledgor will do all such acts, and will
furnish to the Administrative Agent all such financing statements, certificates,
legal opinions and other documents and will obtain all such governmental
consents and corporate and other company approvals and will do or cause to be
done all such other things as the Administrative Agent may reasonably request
from time to time in order to give full effect to this Agreement and to secure
the rights of the Secured Parties and the Administrative Agent hereunder, all
without any cost or expense to any Administrative Agent or any Secured Party.
Each Pledgor hereby irrevocably authorizes the Administrative Agent at any time
and from time to time to file in any filing office in any Uniform Commercial
Code jurisdiction (or the foreign law equivalent thereof) any initial financing
statements and amendments thereto that (a) indicate the Collateral as the
Securities Collateral or words of similar effect, or as being of equal or lesser
scope or in greater detail, and (b) contain any other information required by
part 5 of Article 9 of the Uniform Commercial Code of the jurisdiction of the
filing office for the sufficiency or filing office acceptance of any financing
statement or amendment or any other applicable law, including whether such
Pledgor is an organization, the type of organization and any organization
identification number issued to such Pledgor. Each Pledgor agrees to furnish any
such information to the Administrative Agent promptly upon request. Each Pledgor
also ratifies its authorization for the Administrative Agent to have filed in
any Uniform Commercial Code jurisdiction (or the foreign law equivalent thereof)
any like initial financing statements or amendments thereto if filed prior to
the date hereof. Each Pledgor will not permit to be effected any amendment of
its Organization Documents that would impair in any respects any right, remedy,
or benefit of the Administrative Agent and Secured Parties hereunder, provided
that copies of any such amendment shall promptly (but in any event within three
(3) Business Days after execution thereof, and to the extent applicable,
certified copies thereof)) be delivered to the Administrative Agent.

- 12 -



--------------------------------------------------------------------------------



 



     13. Administrative Agent’s Exoneration. Under no circumstances shall the
Administrative Agent be deemed to assume any responsibility for or obligation or
duty with respect to any part or all of the Securities Collateral of any nature
or kind or any matter or proceedings arising out of or relating thereto, other
than (a) to exercise reasonable care in the physical custody of the Securities
Collateral and (b) after a Default or an Event of Default shall have occurred
and be continuing to act in a commercially reasonable manner. Neither the
Administrative Agent nor any Secured Party shall be required to take any action
of any kind to collect, preserve or protect its or any Pledgor’s rights in the
Securities Collateral or against other parties thereto. The Administrative
Agent’s prior recourse to any part or all of the Securities Collateral shall not
constitute a condition of any demand, suit or proceeding for payment or
collection of any of the Obligations. This Agreement constitutes a pledge of the
Securities Collateral and any other applicable collateral hereunder only, and
not an assignment of any duties or obligations of Pledgors with respect thereto,
and by its acceptance hereof and whether or not the Administrative Agent shall
have exercised any of its rights or remedies hereunder, none of the
Administrative Agent or the Secured Parties undertakes to perform or discharge,
and none of the Administrative Agent or the Secured Parties shall be responsible
or liable for the performance or discharge of any such duties or
responsibilities, including, without limitation, for any capital calls. Each
Pledgor agrees that, notwithstanding the exercise by the Administrative Agent of
any of its rights hereunder, such Pledgor shall remain liable nonetheless for
the full and prompt performance of all of such Pledgor’s obligations and
liabilities under any operating agreement, limited partnership agreement, or
similar document evidencing or governing any units of membership interest or
limited partnership interest in any limited liability company or limited
partnership included in the Securities Collateral. Under no circumstances shall
the Administrative Agent, any of the Secured Parties or any holder of any of the
Obligations as such be deemed to be a member, limited partner, or other equity
owner of any of the Issuers by virtue of the provisions of this Agreement unless
expressly agreed to in writing by the Administrative Agent or such Secured Party
or holder. Without limiting the generality of the foregoing, none of the
Administrative Agent or the Secured Parties shall have any fiduciary duty as
such to Pledgors or any other equity owner of any of the Issuers by reason of
this Agreement, whether by virtue of the security interests and liens hereunder,
or any enforcement action in respect of such security interests and liens,
unless and until the Administrative Agent or such Secured Party is actually
admitted to the applicable Issuer as a substitute member or substitute equity
owner thereof after exercising enforcement rights under part 6 of Article 9 of
the Uniform Commercial Code in effect in the applicable jurisdiction, under any
applicable law or otherwise.
     14. Amendments, etc. No amendment to or waiver of any provision of this
Agreement, nor consent to any departure by any Pledgor herefrom, shall in any
event be effective unless the same shall be made in accordance with
Section 9.2(b) of the Credit Agreement and with the consent of the
Administrative Agent and the applicable Pledgor, and then any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No act, failure or delay by the Administrative Agent
shall constitute a waiver of its rights and remedies hereunder or otherwise. No

- 13 -



--------------------------------------------------------------------------------



 



single or partial waiver by the Administrative Agent of any default or right or
remedy that it may have shall operate as a waiver of any other default, right or
remedy or of the same default, right or remedy on a future occasion.
     15. Pledgor Waiver. Each Pledgor hereby waives promptness, diligence,
presentment, demand, protest, notice of acceptance, notice of any Obligations
incurred and any other notice with respect to any of the Obligations and this
Agreement and any requirement that any Secured Party protect, secure, perfect or
insure any Lien, or any property subject thereto, or exhaust any right or take
any action against any Loan Party or any other Person (including any other
guarantor) or any collateral securing the Obligations, all defenses which may be
available by virtue of any valuation, stay, moratorium law or other similar law
now or hereafter in effect, and all surety defenses generally.
     16. Registration and Filing. Each Pledgor (a) has caused each Issuer to
duly register the security interests granted hereby on the respective books of
such Issuer and has furnished the Administrative Agent with evidence thereof,
(b) has duly executed and caused any financing statements to be filed with
respect to the Securities Collateral in such a manner and in such places as may
be required by law in order to fully protect the rights of the Administrative
Agent and the Secured Parties hereunder, and (c) will cause any financing
statements with respect to the Securities Collateral at all times to be kept
recorded and filed at each of the respective Issuers’ expense in such a manner
and in such places as may be required by law in order to fully perfect the
interests and protect the rights of the Administrative Agent and the Secured
Parties hereunder.
     17. Notice, etc. All notices, requests and other communications hereunder
shall be made in the manner set forth in Section 9.1 of the Credit Agreement.
     18. Termination. Upon final payment and performance in full in cash of the
Obligations, the termination of all lending and other credit commitments of the
Administrative Agent and the Secured Parties in respect thereof (including all
outstanding Letters of Credit), and the termination of the Credit Agreement and
the other Loan Documents, this Agreement shall terminate and the Administrative
Agent shall, at Pledgors’ request and expense, return such Securities Collateral
in the possession or control of the Administrative Agent as has not theretofore
been disposed of pursuant to the provisions hereof.
     19. Overdue Amounts. Until paid, all amounts due and payable by Pledgors
hereunder shall be a debt secured by the Securities Collateral and shall bear,
whether before or after judgment, interest at the rate of interest for overdue
principal set forth in the Credit Agreement.
     20. Inconsistencies With Credit Agreement. In the event that any terms
hereof are inconsistent with the terms of the Credit Agreement, the terms of the
Credit Agreement shall control solely to the extent of any such conflict.

- 14 -



--------------------------------------------------------------------------------



 



     21. Governing Law; Entire Agreement. THIS AGREEMENT SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE §§ 5-1401
AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK). THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS CONSTITUTE THE ENTIRE UNDERSTANDING AMONG
THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY
PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.
     22. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, ANY OTHER
SECURED PARTY OR ANY PLEDGOR IN CONNECTION HEREWITH MAY BE BROUGHT AND
MAINTAINED IN THE SUPREME COURT OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF; PROVIDED, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S
OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH SECURITIES COLLATERAL OR
OTHER PROPERTY MAY BE FOUND. EACH PLEDGOR IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTCIES IN SECTION 9.1 OF THE CREDIT
AGREEMENT. EACH PLEDGOR HEREBY EXPRESSLY, UNCONDITIONALLY AND IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE
OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR
HEREBY WAIVES ANY RIGHT SUCH PERSON MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY
DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. TO THE EXTENT ANY PLEDGOR
HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM
ANY LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO
JUDGMENT, ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR
ITS PROPERTY, SUCH PLEDGOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

- 15 -



--------------------------------------------------------------------------------



 



     23. Waiver of Jury Trial; Certain Damages. EACH PARTY HERETO WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECLTY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT, OR OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     24. Additional Pledgors. The Borrower and Subsidiaries of the Borrower
(“Additional Pledgors”) may hereafter become parties to this Agreement by
executing a counterpart hereof, and there shall be no need to re-execute, amend
or restate this Agreement in connection therewith. Upon such execution and
delivery by any Additional Pledgor, such Additional Pledgor shall be deemed to
have made the representations and warranties set forth in Sections 5 and 6
hereof, and shall be bound by all of the terms, covenants and conditions hereof
to the same extent as if such Additional Pledgor had executed this Agreement as
of the date hereof, and the Administrative Agent, for itself and the benefit of
the Secured Parties, shall be entitled to all of the benefits of such Additional
Pledgor’s obligations hereunder.
     25. Headings. The various headings used in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.
     26. Execution in Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic method of transmission shall be
effective as delivery of a manually executed counterpart of this Agreement
     27. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
     28. Miscellaneous. This Agreement and all rights and obligations hereunder
shall be binding upon each Pledgor and its respective successors and assigns,
and shall

- 16 -



--------------------------------------------------------------------------------



 



inure to the benefit of the Administrative Agent and the Secured Parties and
their respective successors and assigns. Each Pledgor acknowledges receipt of a
copy of this Agreement.
     29. Transitional Arrangements. This Agreement shall amend and restate in
its entirety the Existing Pledge Agreement on the Effective Date. On the
Effective Date, all the rights and obligations of the respective parties under
the Existing Pledge Agreement shall be subsumed within and governed by this
Agreement; provided, that the provisions of the Existing Pledge Agreement shall
remain in full force and effect prior to the Effective Date, and that the
security interests granted pursuant to the Existing Pledge Agreement shall
continue to be in effect hereunder as set forth in §1.
[Remainder of Page Intentionally Left Blank]

- 17 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, each Pledgor and the
Administrative Agent have caused this Agreement to be executed as of the date
first above written.

            HARRIS INTERACTIVE INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        HARRIS INTERACTIVE INTERNATIONAL
INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        WIRTHLIN WORLDWIDE, LLC

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        THE WIRTHLIN GROUP
INTERNATIONAL, L.L.C.

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



            LOUIS HARRIS & ASSOCIATES, INC.
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        GSBC OHIO CORPORATION
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer        HARRIS INTERACTIVE ASIA, LLC

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Eric W. Narowski         Name:   Eric W. Narowski       
Title:   Interim Chief Financial Officer     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



CERTIFICATE OF ACKNOWLEDGMENT FOR PLEDGORS

         
STATE OF NEW YORK
  )    
 
    ) ss.
COUNTY OF NEW YORK
      )    

     On this 24th day of June, 2010, before me, the undersigned notary public,
personally appeared Eric W. Narowski, proved to me through satisfactory evidence
of identification, which were personal acquaintance, to be the person whose name
is signed on the preceding or attached document, and acknowledged to me that she
signed it voluntarily for its stated purpose as Interim Chief Financial Officer
for HARRIS INTERACTIVE INC., a Delaware corporation, HARRIS INTERACTIVE
INTERNATIONAL INC., a Delaware corporation, WIRTHLIN WORLDWIDE, LLC, a Delaware
limited liability company, THE WIRTHLIN GROUP INTERNATIONAL, L.L.C., a Delaware
limited liability company, LOUIS HARRIS & ASSOCIATES, INC., a New York
corporation, HARRIS INTERACTIVE ASIA, LLC, a Delaware limited liability company,
and GSBC OHIO CORPORATION, a Ohio corporation.

                  /s/ Beth Ela Wilkens       (official signature and seal of
notary)        My commission expires:         [Notarial Seal]   

[Acknowledgment to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



            JP MORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative Agent
        By:   /s/ Benedict A. Smith         Name:   Benedict A. Smith       
Title:   Senior Vice President     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



      The undersigned Issuers hereby join in the above Agreement for the sole
purpose of consenting to and being bound by the provisions of Sections 4.1, 7
and 8 hereof, the undersigned hereby agreeing to cooperate fully and in good
faith with the Administrative Agent and Pledgors in carrying out such
provisions.

            HARRIS INTERACTIVE INTERNATIONAL INC.
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary        WIRTHLIN WORLDWIDE, LLC

By Harris Interactive Inc., its sole Member
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary        THE WIRTHLIN GROUP INTERNATIONAL, L.L.C.

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary        LOUIS HARRIS & ASSOCIATES, INC.
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



           



GSBC OHIO CORPORATION
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary        HARRIS INTERACTIVE ASIA, LLC

By Wirthlin Worldwide, LLC, its sole Member

By Harris Interactive Inc., its sole Member
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary        WIRTHLIN UK LIMITED
      By:   /s/ Kimberly Till         Name:   Kimberly Till        Title:  
Director        HARRIS INTERACTIVE SAS
      By:   /s/ Robert Salvoni         Name:   Robert Salvoni        Title:  
President        HARRIS INTERACTIVE AG
      By:   /s/ Kimberly Till         Name:   Kimberly Till        Title:  
President        2144798 ONTARIO INC.
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



            HARRIS INTERACTIVE ASIA (HOLDINGS) LIMITED
      By:   /s/ Marc H. Levin         Name:   Marc H. Levin        Title:  
Secretary     

[Signature Page to Masters Securities Pledge Agreement]

 



--------------------------------------------------------------------------------



 



ANNEX A TO PLEDGE AGREEMENT
None of the Issuers has any authorized, issued or outstanding shares of its
capital stock, membership interests, partnership interests or other equity
interests of any class or any commitments to issue any shares of its capital
stock, membership interests, partnership interests or other equity interests of
any class or any securities convertible into or exchangeable for any shares of
its capital stock, membership interests, partnership interests or other equity
interests of any class except as otherwise stated in this Annex A.

                                      Number of   Number of   Number of   Par or
    Record   Class of   Authorized   Issued   Outstanding   Liquidation Issuer  
Owner   Shares   Shares   Shares   Shares   Value
Louis Harris & Associates, Inc.
  Harris Interactive Inc.   Common   200   10   10   No Par
Harris Interactive International Inc.
  Harris Interactive Inc.   Common   3,000   100   100   $.01
GSBC Ohio Corporation
  Harris Interactive Inc.   Common   100   100   100   No Par
Wirthlin UK Limited
  The Wirthlin Group International, L.L.C.   Ordinary Shares   1,000,000  
874,939   874,939   £1
Harris Interactive SAS
  Harris Interactive International Inc.   Shares   102,656 shares   102,656
shares   102,656 shares   €1
Harris Interactive AG
  Harris Interactive International Inc.   Registered No Par Value Shares  
35,775 registered shares   35,775   32,706   No Par
2144798 Ontario Inc.
  Harris Interactive International Inc.   Common   Unlimited   100   100   No
Par
Harris Interactive Asia (Holdings) Limited
  Harris Interactive International Inc.   Shares   1,000   1   1   HK$1

 



--------------------------------------------------------------------------------



 



                  Record         Issuer   Owner   Interest   Percentage Interest
Wirthlin Worldwide, LLC
  Harris Interactive Inc.   Membership   100%
Harris Interactive Asia, LLC
  Wirthlin Worldwide, LLC   Membership   100%
The Wirthlin Group International, L.L.C.
  Wirthlin Worldwide, LLC   Membership   100%

 